        Case 2:20-cv-00030-JRG Document 13 Filed 02/11/20 Page 1 of 2 PageID #: 451


AO 440 (Rev. 06/12) Summons in a Civil Action


                                          UNITED STATES DISTRICT COURT
                                                                             for the
                                                                 Eastern District of Texas


                 Huawei Technologies Co. Ltd.                                  )
                                                                               )
                                                                               )
                                                                               )
                               Plaintiff(s)                                    )
                                                                               )
                                    v.                                                 Civil Action No. 2:20-cv-00030
                                                                               )
Verizon Communications, fnc., Verizon Business Network Services, Inc.,         )
Verizon Enterprise Solutions LLC, Cellco Partnership d/b/a Verizon
\Vireless, Inc .• Verizon Data Services LLC. Verizon Business Global, LLC,     )
and Verizon Services Corp.                                                     )
                                                                               )
                              Defendam(s) . : .                                )

                                                          SUMMONS IN A CIVIL ACTION

To:   (Defe11da11t 's name and address)       Cellco Partnership d/b/a Verizon Wireless, Inc.
                                              c/o Registered Agent
                                              The Corporation Trust Company
                                              Corporation Trust Center
                                              1209 Orange Street
                                              Wilmington, Delaware 19801


           A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:
                                 Bradley W. Caldwell
                      > ·· ,,    CALDWELb,CASSADY GURRY P.C.
                                 2121 N. Pearl St., Suite 1200
                                 Dallas, Texas 75201


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                          CLERK OF COURT


Date:                2/6/20                                                                    ~~A.()'i~
                                                                                                    Signature of Clerk or Deputy Clerk
           Case 2:20-cv-00030-JRG Document 13 Filed 02/11/20 Page 2 of 2 PageID #: 452


AO 440 (Rev. 01/09) Summons in a Civil Action (Page 2)

 Civil Action No.       2 :2o-cv-ooo30

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

        This summons for (name of individual and title, if any)          CELLCO PARTNERSHIP d/b/a VERIZON WIRELESS, INC.
 was received by me on (date) 02/06/2020
                                       --------~



          D I personally served the summons on the individual at (place)
                                                                                         -----------------
                                                                                         on (date)                , or
         ---------------------                                                       -------
          D I left the summons at the individual's residence or usual place of abode with (name)
                                                                                                                       ------~~-


                                                      ' a person of suitable age and discretion who resides there,
         --------------~

          on (date)                       , and mailed a copy to the individual's last known address; or
                    -------
          ~ I served the summons on (name of individual)   AMY MCLAREN (MANAGING AGENT)                                       , who is
           designated by law to accept service of process on behalf of (name of organization) CEI.Lco PARTNERSHil' dlb/a VERIZON WIRELESS, JNc.
          C/O THE CORPORATION TRUST COMPANY, 1209 ORANGE STREET, Wll.MJNGJON, DE 19801   On (date)   02/06/2020 AT 12:30 PM

           D I returned the summons unexecuted because                                                                              , or
                                                                         -------------------
          D Other (specify):



           My fees are$                            for travel and $                       for services, for a total of$

           I declare under penalty of perjury that this information is true.


 Date:    02/06/2020                                                  ~                        Server's signature

                                                                 KEVIN S. DUNN                                         PROCESS SERVER
                                                                                              Printed name and title




                                                                                                Server's address

 Additional information regarding attempted service, etc:



                                                          SERVED SUMMONS IN A CNIL ACTJ:0~.0~
                                                          COMPLAINT WITH EXHIBITS A-F         EN0RR1s A~ I
                                                                                      j       ~OTARY p ELO BRITT .._
                                                          SWORN TO ME ON 0210612020   L flhv Com A_T~ OF DE~fvvLIAc . /
                                                                                        ~ m1ss1on Ex .             RE
                                                                                              ~= P!res May 1
                                                                                                                     20       ----~2,
                                                                                                                                        -·
